U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 For the quarterly period ended: June 30, 2011 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT Commission File No.0-11808 WOUND MANAGEMENT TECHNOLOGIES, INC. Texas 59-2219994 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 777 Main Street Suite 3100 Fort Worth, Texas 76102 (Address of principal executive offices) (817) 820-7080 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (check one) Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNox As of June 30, 2011, 56,910,772 shares of the Issuer's $.001 par value common stock were issued and 56,906,683 shares were outstanding. WOUND MANAGEMENT TECHNOLOGIES, INC. AND SUBSIDIARIES Form 10-Q Quarter Ended June 30, 2011 PART I – FINANCIAL INFORMATION ITEM 1.Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2011 (Unaudited) and December 31, 2010 (Audited) 2 Unaudited Condensed Consolidated Statements of Operations for the three and six months ended June 30, 2011 and 2010 3 Unaudited Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2011 and 2010 4 Notes to Unaudited Condensed Consolidated Financial Statements 6 ITEM 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 ITEM 3.Quantitative and Qualitative Disclosures about Market Risk 20 ITEM 4.Controls and Procedures 20 PART II. OTHER INFORMATION ITEM 1.Legal Proceedings 20 ITEM 1ARisk Factors 20 ITEM 2.Unregistered Sales of Equity Securities and Use of Proceeds 20 ITEM 3.Defaults upon Senior Securities 21 ITEM 4.Removed and reserved ITEM 5.Other Information 21 ITEM 6.Exhibits 21 Signatures 23 2 PART I – FINANCIAL INFORMATION WOUND MANAGEMENT TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS JUNE 30, 2011 (UNAUDITED) and DECEMBER 31, 2010 (AUDITED) ASSETS June 30, 2011 December 31, 2010 CURRENT ASSETS: Cash $ $ Accounts Receivable, net Inventory, net Notes Receivable - Related Parties Accrued Interest- Related Parties Total Current Assets LONG-TERM ASSETS: Property and Equipment, net Intangible Assets, net Deferred Loan Costs Prepaid and Other Assets Note Receivable Accrued Interest Total Long-Term Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts Payable $ $ Accrued Royalties Accrued Liabilities Accrued Interest - Related Parties Accrued Interest Notes Payable - Related Parties Notes Payable, net of discount Stock Subscription Payable - Total Current Liabilities LONG-TERM LIABILITIES Debentures, net of discount TOTAL LIABILITIES STOCKHOLDERS' EQUITY Series A Preferred Stock, $10 par value, 5,000,000 shares authorized; 0issued and outstanding - - Series B Preferred Stock, $10 par value, 75,000 shares authorized; 0issued and outstanding - - Common Stock: $.001 par value; 100,000,000 shares authorized; 56,910,772 issued and 56,906,683 outstanding as of June 30, 2011 and 41,316,930 issued and 41,312,841 outstanding as ofDecember 31, 2010 Additional Paid-in Capital Stock Subscription Receivable ) ) Treasury Stock ) ) Accumulated Deficit ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 WOUND MANAGEMENT TECHNOLOGIES, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 THREE MONTHS THREE MONTHS SIX MONTHS SIX MONTHS ENDED ENDED ENDED ENDED June 30, 2011 June 30, 2010 June 30, 2011 June 30, 2010 REVENUES $ COST OF GOODS SOLD GROSS PROFIT GENERAL AND ADMINISTRATIVE EXPENSES: General and Administrative Expenses Depreciation / Amortization INCOME (LOSS) FROM CONTINUING OPERATIONS: ) OTHER INCOME (EXPENSES): Gain (Loss) on Debt Settlement ) ) ) Debt Related Expense ) - ) - Interest Income Interest Expense ) LOSS BEFORE INCOME TAXES ) Current tax expense - Deferred tax expense - NET LOSS $ ) $ ) $ ) $ ) Basic and diluted loss per share of common stock $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding The accompanying notes are an integral part of these condensedconsolidated financial statements. 4 WOUND MANAGEMENT TECHNOLOGIES, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2011 and 2010 Cash flows from operating activities: Net loss from continuing operations $ ) $ ) Adjustments to reconcile net loss to net cash provided (used) in operating activites: Depreciation and amortization Amortization of discounts and deferred costs ) Stock issued for debt related costs - Stock issued as payment for services Non-cash debt related costs Loss on debt settlement Non-cash expenses Changes in assets and liabilities: (Increase) decrease in accounts receivable ) (Increase) decrease in inventory ) (Increase) decrease in accrued interest receivable - related parties ) ) (Increase) decrease in accrued interest receivable ) ) (Increase) decrease in prepaids and other assets ) Increase (decrease) in accrued royalties ) Increase (decrease) in accounts payable ) Increase (decrease) in accrued liabilities ) Increase (decrease) in accrued interest payable - related parties Increase (decrease) in accrued interest payable ) Net cash flows provided (used) in operating activities ) ) Cash flows from investing activities: Cash paid in acquisitions - ) Purchase of notes receivable - related parties ) ) Proceeds from notes receivable - related parties Net cash flows used in investing activities ) ) Cash flows from financing activities: Net change in overdraft - - Proceeds from notes payable - related parties Payments on notes payable - related parties ) ) Proceeds from notes payable Payments on notes payable ) ) Proceeds from debentures - Proceeds from sale of stock Proceeds from stock subscriptions receivable - Proceeds from stock subscriptions payable - Net cash flows provided by financing activities Increase in cash Cash and cash equivalents, beginning of period ) Cash and cash equivalents, end of period $ $ Cash paid during the period for: Interest $ $
